 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID FALLS,                                     Case No. 1:19-cv-00441-NONE-JLT (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR SUBPOENAS
13            v.
                                                       (Doc. 45)
14    A. ARREDONDO,
15                       Defendant.
16

17          Plaintiff has filed a motion requesting that subpoenas be served on thirty-two individuals.

18   (Doc. 45.) Plaintiff states that these individuals “wrote incident reports in regards to [his] claim of

19   what occurred due to [his] being shot.” (Id. at 1.) Plaintiff seeks “testimony” from thirty of the

20   individuals, (id. at 2-3), though it is unclear whether he means deposition or trial testimony. He

21   seeks “photos taken of the incident” from the two remaining individuals. (Id. at 3.)

22   I.     DISCUSSION

23          Plaintiff is entitled to the issuance of subpoenas commanding attendance at depositions or

24   the production of documents, electronically stored information, or tangible things from non-

25   parties. Fed. R. Civ. P. 45(a). In addition, because he is proceeding in forma pauperis, Plaintiff is

26   entitled to service of completed subpoenas by the United States Marshal Service. See 28 U.S.C.

27   1915(d). However, the Court will grant requests for subpoenas commanding the production of

28   documents, electronically stored information, or tangible things from non-parties only if these
 1   items are not equally available to Plaintiff and not obtainable from Defendant through a request

 2   for production. See Fed. R. Civ. P. 34. Additionally, the Court will grant requests for subpoenas

 3   commanding testimony by unincarcerated non-parties only if Plaintiff provides the necessary

 4   witness fees. See 28 U.S.C. § 1821.

 5              In his instant motion, Plaintiff does not indicate whether he attempted to obtain the

 6   photographs he seeks from Defendant via a request for production. To the extent Plaintiff wishes

 7   to take deposition testimony, he also does not indicate whether he would be able to pay the

 8   necessary witness and court-reporter fees in light of his in forma pauperis status.

 9              With respect to his request for photographs, and to the extent he seeks deposition
10   testimony, Plaintiff’s motion is also untimely. Pursuant to the Court’s Discovery and Scheduling

11   Order, “all discovery requests must be served at least 45 days before the discovery deadline.”

12   (Doc. 38 at 2.) The discovery cutoff date was April 26, 2021. (Doc. 42.) Plaintiff’s motion,

13   however, is dated April 21, 2021, (Doc. 45 at 3), only five days before the discovery deadline.

14              To the extent Plaintiff seeks trial testimony, his motion is premature. The Court has not

15   yet issued a second scheduling order detailing pretrial procedures, such as the procedures for

16   requesting witness testimony. After the Court issues its second, pretrial scheduling order,1

17   Plaintiff may renew his motion for subpoenas for non-party witnesses, per the instructions

18   provided in that order.

19   II.        CONCLUSION AND ORDER
20              Based on the foregoing, the Court ORDERS:

21              1. Plaintiff’s motion for subpoenas commanding the production of photographs is

22                   DENIED with prejudice.

23              2. To the extent Plaintiff moves for subpoenas commanding attendance and testimony at

24                   depositions, the motion is DENIED with prejudice.

25   ///

26   ///
27   ///

28
     1
         No party has filed a pretrial dispositive motion, and the deadline to do so has passed, (Doc. 42).
                                                                    2
 1        3. To the extent Plaintiff moves for subpoenas commanding attendance and testimony at

 2              trial, the motion is DENIED without prejudice to refiling after the Court issues a

 3              second scheduling order detailing the pertinent procedures.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     July 1, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
